By the Court.
The evidence of Jesse Henry should have been admitted. The fact of the weight of the cattle might be *258shown by the opinion of witnesses, who had seen the same, and who, from then practical experience, could testify to their weight. This species of evidence would, of course, be much inferior to that derived from the actual weighing of the cattle, but in the absence of that, it would be an approximation to the. actual weight, proper for the consideration of the jury. We allow testimony as to the value of cattle, although a matter of opinion, and we see no reason why testimony as to their weight, though matter of opinion, might not also be given, leaving its "effect for the jury, under proper instructions. For this cause, the exceptions are sustained.

New trial grcmted.